United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1254
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Eastern
Michael Jackson, Jr.,                  * District of Arkansas.
                                       *
            Appellant.                 *      [UNPUBLISHED]
                                  ___________

                             Submitted: September 2, 2004
                                Filed: July 22, 2005
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Michael Jackson, Jr. (Jackson), pled guilty to knowingly possessing a firearm
transported in interstate commerce after he had been convicted of a felony, in
violation of 18 U.S.C. § 922(g)(1); the district court1 sentenced him to 120 months’
imprisonment and 3 years’ supervised release. On appeal, counsel initially moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), stating
there were no issues for appeal. We subsequently granted counsel leave to file a
supplemental brief in light of United States v. Booker, 125 S. Ct. 738 (2005), in

      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
which counsel argues Jackson’s sentence violated the Sixth Amendment, because the
sentence was enhanced based on judicial factfinding as to the nature–not the mere
existence–of prior convictions (i.e., finding they were crimes of violence), and as to
the use of the firearm in connection with another felony offense (carjacking).
Counsel also argues Jackson was unconstitutionally sentenced under mandatory
Guidelines.

       We review for plain error, as Jackson did not make any arguments in the
district court to preserve these Booker issues. See United States v. Pirani, 406 F.3d
543, 549-50 (8th Cir. 2005) (en banc). We find no error in the sentence enhancement
for prior convictions. See Booker, 125 S. Ct. at 756 (reaffirming that “[a]ny fact
(other than a prior conviction) which is necessary to support a sentence exceeding the
maximum authorized by the facts established by a plea of guilty or a jury verdict must
be admitted by the defendant or proved to a jury beyond a reasonable doubt”); United
States v. Childs, 403 F.3d 970, 972 (8th Cir. 2005) (“Booker re-affirmed established
Supreme Court precedent that a court, not a jury, determines the fact of a prior
conviction”); United States v. Marcussen, 403 F.3d 982, 984 (8th Cir. 2005)
(rejecting argument that nature of prior conviction is to be treated differently from
fact of prior conviction). While it was error for the district court to make the
carjacking finding and impose Jackson’s sentence under mandatory Guidelines, and
the error was plain, it did not affect Jackson’s substantial rights, as he has not shown
a reasonable probability that, but for the error, he would have received a more
favorable sentence. See Pirani, 406 F.3d at 553. Further, we find no basis to exercise
our discretion to remand for resentencing. Johnson v. United States, 520 U.S. 461,
467 (1997).

      Following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the sentence, and we grant
counsel’s motion to withdraw.
                      ______________________________

                                          -2-